Citation Nr: 0635128	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION


The veteran served on active duty from September 1968 to 
April 1971 and from July 1975 to November 1975.  Service in 
Vietnam is indicated in the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

Procedural history

The veteran's September 1998 claim was denied by the 
September 1999 rating decision.  The veteran disagreed and 
timely appealed.  In a February 2004 VA Form 9 formal appeal, 
the veteran's representative requested a hearing before a 
Veterans Law Judge at the RO.  In a July 2005 decision, the 
Board remanded the case to the RO with instructions to 
schedule the veteran for a Travel Board hearing.  A hearing 
was scheduled to be conducted on September 19, 2005. However, 
a notice to the veteran was returned as undeliverable, and 
the hearing was canceled.  The veteran's claims folder has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran did not respond to the April 1999 VA request 
for a specific detailed description of the stressful events 
that he claims caused his PTSD.

2.  The veteran has had not contact whatsoever with VA since 
his physical examination on June 16, 1999.

3.  VA mailings to the veteran's last known address have been 
returned in January 2004, two separate mailings in April 
2004, and August 2005.  His whereabouts are unknown.

4.  The veteran is not a veteran of combat.

5.  There are no confirmed in-service stressors.


CONCLUSIONS OF LAW

1.  The veteran has abandoned his claim of entitlement to 
service connection for PTSD.  38 C.F.R. § 3.158 (2006).

2.  The criteria for the establishment of service connection 
for post-traumatic stress disorder are not met.  38 U.S.C.A. 
§  1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be discussed in greater detail below, the veteran has 
not been heard from since June 1999, when he was examined at 
the John D. Dingell VA Medical Center in Detroit, Michigan.  
The Board is denying his claim because it has been abandoned.  
See 38 C.F.R. § 3.158 (2006).  Under such circumstances, the 
VCAA is inoperative.  See Manning v. Principi, 16 Vet. App. 
534, 542- 3, and cases cited therein. [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Additionally, the Board finds that to require VCAA notice at 
this point be impossible.  The veteran has had no contact 
with VA since the enactment of the VCAA in November 2000.All 
efforts to contact him have met with frustration.  
The record shows that the RO made four separate mailings to 
the veteran at his last known address beginning in January 
2004, two in April 2004, and the last in August 2005.  All 
four have been returned with no forwarding address.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VA may rely on the "last known address" 
shown of record.  See Thompson v. Brown (Charles), 8 Vet. 
App. 169, 175 (1995).

Furthermore, the record shows that the RO sent the veteran a 
letter dated April 24, 1999, prior to the enactment of the 
VCAA, requesting specific detail about the stressor events 
which he claimed as a basis for his PTSD.  The veteran did 
not respond to the letter.  Efforts to assist the veteran 
have been thwarted by his own lack of cooperation.  

The Notice of Disagreement (NOD) and the substantive appeal 
were submitted by the veteran's service representative, not 
the veteran himself.  There is nothing in the record that 
indicates that the veteran's accredited representative has 
had contact with the veteran since the claim was filed, or 
has knowledge of the veteran's whereabouts.

The Board has determined that additional efforts to contact 
the veteran would therefore be futile.  At this point, VA 
literally does not know whether the veteran is dead or alive.  
To the extent that the veteran may have a new address but has 
not informed VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry or to appear at a scheduled hearing.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).

VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA since 
June 1999, a period of more than seven years, and he has 
failed to respond to a letter that specifically requested 
critical information from him.

In short, VA has fulfilled its duty to assist, under the 
circumstances here presented.

Analysis

For reasons alluded to above, and which will be expanded upon 
below, the Board believes that the veteran, who has no 
contact with VA during this millennium, has abandoned his 
claim of entitlement to service connection for PTSD.

Although the Board believes that the veteran has abandoned 
his claim, it also alternatively will address the merits of 
the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative.]  



Abandoned claim

(i.)  Relevant law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The provisions of 38 C.F.R. § 3.1(q) (2005) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

(ii.)  Discussion

The Board has detailed VA's inability to locate the veteran 
above.  A review of the claims folder reveals that the 
veteran has not responded to the RO's request for 
information, and he has not contacted the RO since June 1999.  
The veteran has not submitted any additional written 
communication concerning his claim since the September 1998 
claim.  Numerous letters from the RO to the veteran have been 
returned by the United States Postal Service as 
undeliverable.  He failed to respond to the notice of his 
scheduled hearing (a hearing that was requested by his 
representative, not by him).  The veteran's whereabouts have 
been unknown for a number of years, and it is obvious that he 
has failed to keep VA informed of his whereabouts.  See 
Hyson, supra.

Given that factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran 
has abandoned his claim within the meaning of 38 C.F.R. § 
3.158 (2006).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
united States Supreme Court had held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, in light of the RO's specific instructions 
detailed in the April 1999 letter, the veteran was plainly on 
notice of the necessity of submitting further evidence, and 
of keeping VA informed of his address..

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral.  As 
noted above, the veteran must cooperate in this development, 
and his failure to cooperate may precipitate action adverse 
to the interests of his claim.  See Wood, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has abandoned his claim. The 
appeal is therefore denied.

Merits decision

(i.)  Relevant law and regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

(ii.)  Discussion

The veteran seeks service connection for PTSD.  In substance, 
in June 1999, he told the VA psychological examiner that 
while he was in Vietnam, he sustained "heavy combat stress" 
and physical injury when he fell off of a 30 foot pole 
following the threat of a sniper attack, and that the 
incident has led to PTSD.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
PTSD; (2) combat status or verified non-combat stressors; and 
(3) medical evidence of a nexus between the stressors and the 
PTSD.  See 38 C.F.R. § 3.304(f) (2006).  The Board will 
address each of these elements in turn.  

With regard to the first element, the veteran was diagnosed 
on June 16, 1999, with PTSD.  The only other psychiatric 
evaluation of record, in December 1996, did not result in a 
PTSD diagnosis., although the psychologist stated that he 
"appears to have a lot of baggage  . . . from his history in 
Vietnam."  The first element is arguably satisfied.  The 
Board observes, however, that there is no recent medical 
evidence which would shed more light on the diagnosis.

With regard to the second Hickson element, combat status or 
corroborated in-service stressors, the Board notes that the 
veteran served in Vietnam, but Vietnam service, by itself, 
does not establish either combat status or stressors.  A 
review of the veteran's DD Form 214 reveals that he was a 
field wireman.  There is no indication of any awards or 
decorations indicative of combat status, nor is any there any 
other official indication that he was engaged in combat with 
an enemy.  
His service medical records contain no entries which are 
suggestive of combat injuries. 

Although the veteran was awarded the National Defense Service 
Medal, such was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974. 
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal awarded to the veteran was also awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam. Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it, too, is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.

In short, there is nothing in the official records which 
supports the proposition that the veteran was in combat.  
Thus, combat status is not established, and any stressor must 
be verified.

As is noted in the Introduction, the RO attempted to develop 
the record by sending the veteran a letter in April 1999, 
explaining that he needed to provide specific details of the 
events that he felt caused his PTSD.  The veteran never 
provided any such description.

During the June 1999 VA psychiatric examination, the veteran 
reported that he "sustained heavy combat stress and a 
physical injury in which he fell of a 30 foot pole following 
the threat of a sniper attack."  No specifics were provided.  
[A careful review of the veteran's service medical records 
reveals no mention of this incident, nor any injuries which 
would be consistent with a fall from a pole.  
Indeed, the veteran's service medical records so not indicate 
he was treated for anything other than flu symptoms while in 
Vietnam assignment.]

Since the Board has determined that the evidence is against a 
finding that the veteran engaged in combat with the enemy, 
the veteran's statements, by themselves, are insufficient to 
establish the occurrence of an alleged stressor.  Instead, 
the record must contain credible evidence which corroborates 
the claimed stressors.  
Such evidence is lacking.  As has been alluded to above, the 
veteran's statements are so vague as to be not amenable to 
corroboration.  That is, in the absence of specifics as to 
dates, locations, units and individuals involved, any attempt 
to verify the veteran's various stressor statements would be 
useless.  Those statements are, as a matter of law, 
insufficient to establish the occurrence of the claimed 
stressors.  Under such circumstances, the Board finds that 
the second Hickson element is not met.  The claim fails on 
that basis.

As to the third Hickson element, medical nexus, the Board 
notes that the June 1999 examiner's conclusion that the 
veteran's PTSD was related to combat appears to be totally 
based on the statements of the veteran.  As detailed above, 
the veteran's statements are not legally sufficient to 
substantiate such a finding.  Similarly, the examiner's 
repetition of the veteran's statements does not add validity 
to those statements.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection].  

To the extent that the veteran himself contends that he has 
PTSD due to in-service stressors, it is now well-settled that 
as a lay person without medical training he is not competent 
to comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board notes that the VA examiner stated that the veteran 
was reportedly employed for a time as a psychiatric attendant 
psychiatric nurse.  However, there is nothing in the record 
to indicate he was educated beyond the eighth grade, or that 
he received any academic degree beyond a GED.  See 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Board finds that the evidence 
of record does not indicate that the veteran has received 
medical training to the degree where he can be deemed to be 
competent to comment on medical matters.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD in this matter.  
The benefits sought on appeal are accordingly denied.

Conclusion

In summary, the Board finds that the veteran, who has had no 
contact with VA since 1999 and specifically did not respond 
to the RO's request for a stressor statement, has abandoned 
his claim.  In the alternative, after addressing the claim on 
the merits the Board finds that it must be denied based upon 
the lack of a verified stressor.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


